                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

ANGEL V. DEMPS,

       Plaintiff,

v.                                                     Case No. 8:18-cv-00742-T-60JSS

HILLSBOROUGH COUNTY CLERK
OF THE COURT,

       Defendant.
                                               /

    ORDER GRANTING SUMMARY JUDGMENT IN FAVOR OF DEFENDANT

       This matter is before the Court on Defendant, Hillsborough County Clerk of

the Court, motion for summary judgment filed on July 30, 2019. (Doc. #14). 1

Plaintiff, Angel V. Demps, filed a response in opposition on August 19, 2019. (Doc.

#21). After reviewing the motion, response, court file, and record, the Court finds as

follows:

                                          Background

       In 2015, Plaintiff filed an EEOC Charge of Discrimination against Defendant

alleging that she was not chosen for a promotion (the “2015 discrimination charge”)

on the basis of her race. See EEOC Charge Number 511-2015-01207. Two years

later, Plaintiff filed a second EEOC charge (the “2017 retaliation charge”) alleging




1Defendant additionally filed two affidavits with several attached exhibits (Docs. ## 15, 16) and a
statement of undisputed facts. (Doc. #20).


                                                   1
Defendant formally reprimanded her in retaliation for her 2015 discrimination

charge. See EEOC Charge Number 511-2018-00686.

      The EEOC mailed a right to sue letter for the 2017 retaliation charge to

Plaintiff on November 30, 2017. On March 28, 2018, Plaintiff filed her complaint

alleging a single count of retaliation under Title VII pursuant to her 2017

retaliation charge. (Doc. #1). Defendant filed an answer on April 30, 2018. (Doc. #6).

Since the filing of this lawsuit, Plaintiff was recommended for termination in

September 2018 on grounds including her shortcomings cited in the 2017 formal

reprimand. Plaintiff resigned in November 2018.

                                  Legal Standard

      The Court may grant summary judgment only where “there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). “Whether a genuine issue concerning a material fact

exists is itself a question of law that must be decided by the court.” See Carlson v.

FedEx Ground Package Systems, Inc., 787 F.3d 1313, 1317–18 (11th Cir. 2015). An

issue is genuine where “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

249 (1986).

      The moving party bears the initial burden to show there is no genuine issue

of material fact. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997). Once

the moving party has met that burden, the nonmoving party must identify specific

facts and evidence to show the existence of a genuine issue of material fact. Jeffrey




                                           2
v. Sarasota White Sox, Inc., 64 F.3d 590, 593–94 (11th Cir. 1995). While the Court

considers the facts in the light most favorable to the nonmoving party, speculation

does not create a genuine issue of fact and the nonmovant must provide more than a

mere scintilla of evidence to survive summary judgment. Shiver v. Chertoff, 549

F.3d 1342, 1343 (11th Cir. 2008); Urquilla-Diaz v. Kaplan Univ., 780 F.3d 1039,

1050 (11th Cir. 2015).

                                           Analysis

       To establish a retaliation claim under Title VII, Plaintiff must show: (1) she

was engaged in protected activity, (2) she suffered a materially adverse action, 2 and

(3) there was a causal connection between her engagement in the protected activity

and the adverse action. See Howard v. Walgreen Co., 605 F.3d 1239, 1244 (11th Cir.

2010). Title VII retaliation claims must be proven according to the traditional

principles of but-for causation. See Jefferson v. Sewon Am., Inc., 891 F.3d 911, 924

(11th Cir. 2018). Plaintiff therefore must be able to establish that the “unlawful

retaliation would not have occurred in the absence of the alleged wrongful action or

actions of [Defendant].” See Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360

(2013).

       Initially, the Court notes that Plaintiff has failed to rebut any of the facts

established by Defendant. In support of its motion, Defendant has provided

affidavits, letters, and documentation. See (Docs. ## 14, 15, 16, and 20). Plaintiff, on



2The Eleventh Circuit has yet to decide whether a reprimand alone constitutes a materially adverse
employment action. See Brathwaite v. School Bd. of Broward Cty., Fla., 763 F. App’x 856, 861 (11th
Cir. 2019).


                                                3
the other hand, failed to appear for her deposition multiple times and failed to

provide verified written responses to the Defendant’s interrogatories. 3 The only fact

Plaintiff places on the record comes from her own affidavit where she contends the

errors she was reprimanded for are “commonly committed by clerks.” 4 Further,

Plaintiff’s pleadings and conclusory allegations, in the absence of any specific

supporting facts, have no probative value. Leigh v. Warner Bros., Inc., 212 F.3d

1210, 1217 (11th Cir. 2000). This failure has left the Court almost exclusively with

the evidence provided by Defendant.

       Furthermore, the Court only considers the 2017 formal reprimand and will

not examine the September 2018 termination recommendation. Defendant’s

recommendation to terminate Plaintiff’s employment in September 2018 took place

almost a year after the conclusion of the EEOC’s investigation into the 2017

retaliation charge. See (Doc. #15-2). 5 Nothing in the record suggests that the

termination recommendation, an action that occurred long after the conclusion of

the EEOC investigation, could reasonably be expected to grow out of the charge. See

Gregory v. Ga. Dep’t of Human Resources, 355 F.3d 1277, 1279–80 (11th Cir. 2004)

(“allegations of new acts of discrimination are inappropriate” and a “plaintiff’s




3 Plaintiff provided only unverified responses. None of her statements were under oath and therefore
cannot be considered. See Fed. R. Civ. P. 33(b)(3) (“[e]ach interrogatory must, to the extent it is not
objected to, be answered separately and fully in writing under oath”).
4 Plaintiff’s affidavit deals largely with the underlying facts of her 2015 discrimination charge. That

charge is not at issue in this case and she may not use this case to raise such issues. See Green v.
Union Foundry Co., 281 F.3d 1229, 1233–34 (11th Cir. 2002). Furthermore, the 2015 discrimination
charge is the subject of a separate pending lawsuit. See Angel V. Demps v. Hillsborough County Clerk
of the Circuit Court, Case No. 8:18-cv-02672-T-36TGW (M.D. Fla.).
5 The termination recommendation is signed by an individual who was not referenced in Plaintiff’s

original retaliation charge and cites reasons beyond the August 2017 reprimand.


                                                  4
judicial complaint is [therefore] limited by the scope of the EEOC investigation

which can reasonably be expected to grow out of the” original charge); Baskerville v.

Sec. of Dep’t of Veteran Affairs, 377 F.Supp.3d 1331, 1335 (M.D. Fla. 2019) (only

“claims which serve to amplify, clarify, or more clearly focus earlier EEOC

complaints are appropriate”). Because the termination recommendation occurred

after the conclusion of the EEOC’s investigation it could not have reasonably been

expected to grow out of the original charge, Plaintiff has not exhausted her

administrative remedies, and the Court therefore may not consider it at this time.

See Baskerville, 377 F.Supp.3d at 1335. 6

       After reviewing the evidence, the Court finds no genuine issue of material

fact and Defendant is therefore entitled to judgment as a matter of law because (1)

Plaintiff cannot establish a causal connection between Defendant’s reprimand and

Plaintiff’s 2015 discrimination charge; and (2) Defendant has established, and

Plaintiff failed to rebut, non-retaliatory reasons for its reprimand.

Plaintiff cannot establish a causal connection.

       “[I]n the absence of other evidence tending to show causation, if there is a

substantial delay between the protected expression and the adverse action, the

complaint fails as a matter of law.” See Thomas v. Cooper Lightning, Inc., 506 F.3d

1361, 1364 (11th Cir. 2007). Further, “mere temporal proximity, without more, must

be ‘very close.’” Id. (quoting Clark Cty. School Dist. v. Breeden, 532 U.S. 268, 273

(2001)); see, e.g., Harris v. Fla. Agency for Health Care Admin., 611 F. App’x 949,


6 The Court notes that, even if it could consider the termination recommendation, summary
judgment would still be warranted.


                                                5
951 (11th Cir. 2015) (“[i]n the absence of other evidence connecting causation, a

three-month proximity … does not create a jury issue”); Higdon v. Jackson, 393

F.3d 1211, 1220–21 (11th Cir. 2004).

      Here, Plaintiff alleges that Defendant’s August 2017 reprimand was in

response to an EEOC charge filed in 2015. Plaintiff has failed to establish temporal

proximity or any other factual grounds upon which Plaintiff may establish

causation. This two-year gap, especially in the absence of any additional evidence of

causation, is clearly insufficient. Therefore, Plaintiff’s claim fails as a matter of law.

Defendant established non-retaliatory reasons for the reprimand.

      Even assuming Plaintiff could have established a prima facie case for

retaliation, Defendant has articulated legitimate, non-retaliatory reasons for the

reprimand, and Plaintiff has not placed any fact in the record tending to show that

those reasons were pretextual. See Williams v. Apalachee Ctr., Inc., 315 F. App’x

798, 799 (11th Cir. 2009) (citing Pennington v. City of Huntsville, 261 F.3d 1262,

1266 (11th Cir. 2001)). Defendant states that Plaintiff was reprimanded because:

      First, as a result of the Plaintiff’s failure to accurately record
      information in a criminal case and cancel a hearing date, a capias was
      issued for the criminal defendant and he was required to forfeit his
      surety bond because he did not attend the hearing that was supposed to
      be canceled. Second, in a separate criminal matter, the Plaintiff’s failure
      to recall an outstanding warrant after the criminal defendant entered a
      plea and was sentenced resulted in the defendant being arrested and
      booked based on the old warrant. The Plaintiff’s conduct negatively
      impacted the community which the Defendant serves, as well as the
      Defendant and other County agencies.

(Doc. #14). In other words, at least one person unnecessarily went to jail on account

of Plaintiff’s errors. To support this argument, Defendant includes affidavits and



                                            6
documentation including several performance reviews supporting its explanation

for the decision and the reasons behind it. See (Docs. ## 14, 15, 16). To rebut this

evidence, Plaintiff merely asserts in her own affidavit that the mistakes she was

reprimanded for are commonplace. Plaintiff’s single allegation in her affidavit

constitutes a “mere scintilla” of evidence is insufficient to defeat summary

judgment. See Urquilia-Diaz, 780 F.3d at 1050. As such, the Court finds that

Defendant has established non-retaliatory reasons for the reprimand and is entitled

to judgment as a matter of law.

        It is therefore ORDERED, ADJUDGED, and DECREED:

        (1) Defendant’s Motion for Summary Judgment is GRANTED.
        (2) The Clerk is directed to enter judgment in favor of DEFENDANT,
            HILLSBOROUGH COUNTY CLERK OF THE COURT.
        (3) The Clerk is further directed to close this case after the entry of
            judgment.

        DONE and ORDERED in Chambers in Tampa, FL this 10th day of October,
2019.




                                                 TOM BARBER
                                                 UNITED STATES DISTRICT JUDGE




                                             7
